Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
1. 	This office action is based on Information Disclosure Statement filed on 10/07/2021 and 11/01/2021 and Notice of Allowance mailed on 09/01/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/07/2021 and 11/01/2021 was filed after the mailing date of the Notice of Allowance on 09/01//2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

			Reasons for Allowance
3.	 Claims 1-4, 6-12 and 14-20 are allowed over the prior arts of record.
4.	The cited references:
Britt et al. (US Pub. No. 2017/0171607 A1 – IDS filed on 10/23/2020) discloses IoT devices to collect information about themselves and their surroundings and provide the collected information to the IoT service.  The IoT platform includes an IoT app or Web application executed on user devices to allow users to access and configure the 
Uzmezler (US Pub. No. 2017/0343980 A1 – IDS filed on 06/24/2021) discloses automatically apply semantic tags to the data, automatically combine the data into a single data stream to determine a pattern, and selectively adjust one or more of a plurality of building operations management tasks in response to determining the pattern – See Abstract. Uzmezler further discloses edge analytics controller device including controls module, analytics module, and hierarchy module.  The exchanged information can include location data, device data, parameter data, other data, or any combination thereof.  Based on such data, the hierarchy module 319 may cause the processor 306 to automatically generate a list of EAC devices 102 and to automatically determine a hierarchy between the various EAC devices 102 – See paragraphs [0040-0043]. Uzmezler does not disclose the claimed limitations recited in claims 1, 9 and 17.

Regarding claim 1, the prior art of record when viewed individually or in
combination does not disclose or render obvious the following features of
the independent claim 1:
	 ...storing a plurality of module twins that respectively correspond to a plurality of modules of edge applications on a plurality of edge devices, wherein each edge application of the edge applications is comprised of at least two modules of the plurality of modules, wherein the modules of the plurality of modules are capable of being used interoperably with other modules of the plurality of modules without altering the other modules of the plurality of modules, wherein each module twin of the plurality of 
updating the plurality of module twins by adding, to the plurality of module twins,
module twins corresponding to the deployed modules and in combination with all other
limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 9, the prior art of record when viewed individually or in
combination does not disclose or render obvious the following features of
the independent claim 9:
storing a plurality of module twins that respectively correspond to a plurality of modules of edge applications on a plurality of edge devices, wherein each edge application of the edge applications is comprised of at least two modules of the plurality of modules, wherein the modules of the plurality of modules are capable of being used interoperably with other modules of the plurality of modules without altering the other modules of the plurality of modules, wherein each module twin of the plurality of module twins has a one-to-one correspondence with a respective one of the plurality of modules, and wherein each module twin of the plurality of module twins includes 

Regarding claim 17, the prior art of record when viewed individually or in
combination does not disclose or render obvious the following features of
the independent claim 17:
...receiving a plurality of modules, wherein the plurality of modules are
compositable together into an application for the edge device, wherein the modules of
the plurality of modules are capable of being used interoperably with other modules
without altering the other modules, wherein the plurality of modules respectively
correspond to a plurality of module twins stored on the loT support service, wherein
each module twin of the plurality of modules twins has a one-to-one correspondence
with a respective one of the plurality of modules, wherein each module twin of the
plurality of module twins includes metadata associated with the corresponding module
of the plurality of modules, and wherein the loT support service includes at least one
device; enabling communications between the modules of the plurality of modules and
the loT support service according to a common security context; and executing the
application and in combination with all other limitations/elements as claimed in claim 17. Such combination/render obvious features, are allowed over the prior art of record.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.